DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/023095 to Jung et al. (Jung).
In reference to claim 1, Jung teaches a vacuum adiabatic body (FIG. 1-4 and 9, par 0029) comprising a first plate (10, FIG. 1-4) to have a first temperature (inherent); a second plate (20, FIG. 1-4) to have a second temperature different from the first temperature (inherent due to proximity to heat source); a seal (61, FIG. 1-4) that seals the first plate and the second plate to provide an inner space (comprising 50, FIG. 1-4), and the inner space is to be provided in a vacuum state (50, FIG. 1-4); a support (30, FIG. 1-4) provided in the inner space to support the first (10, FIG. 1-4) and second plates (20, FIG. 1-4); a conductive resistance sheet (60, FIG. 1-4) connected to at least one of the first (10, FIG. 1-4) and second plates (20, FIG. 1-4), the 
	In reference to claim 2, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 1, and Jung additionally teaches wherein the side portion of the side frame is directly connected to the conductive resistance sheet (FIG. 9). 
In reference to claim 3, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 1, and Jung additionally teaches wherein the side portion of the side frame is indirectly connected to the conductive resistance sheet (via horizontal portion of 70, FIG. 9).
In reference to claim 4, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 1, and Jung additionally teaches wherein a thickness of the side portion of the side frame (70, FIG. 9) is less than a thickness of the first plate (10, FIG. 9).
In reference to claim 5, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 1, and Jung additionally teaches wherein a thickness of the side portion of the side frame (70, FIG. 9) is less than a thickness of the conductive resistance sheet (60, FIG. 9).
In reference to claim 6, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 1, and Jung additionally teaches wherein a heat conduction distance of the side portion of the side frame (70, FIG. 9) is longer than a heat conduction distance of the conductive resistance sheet (60, FIG. 9).

In reference to claim 8, said claim claims the limitations similar to claims 1-7; thus, said claim is rejected in the same manner, as explained in detail above.  Further, Jung teaches a side plate (70, FIG. 9) provided between the first plate and the second plate to form a gap (at 60, FIG. 9), wherein the side plate is connected to an end of the conductive resistance sheet (60, FIG. 9), and the side plate is to extend along the first plate (10, FIG. 9).
In reference to claim 9, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 8, and Jung additionally teaches wherein the side plate (70, FIG. 9) is provided in a shape to have a gap (defined by 31, FIG. 9) between the first plate and the second plate (FIG. 9).
In reference to claim 10, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 8, and Jung additionally teaches wherein a thickness of the side plate (70, FIG. 9) is less than a thickness of the first plate (10, FIG. 9).
In reference to claim 11, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 8, and Jung additionally teaches wherein a thickness of the side plate (70, FIG. 9) is less than a thickness of the conductive resistance sheet (60, FIG. 9).
In reference to claim 12, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 8, and Jung additionally teaches wherein a heat conduction distance of the side plate (70, FIG. 9) is longer than a heat conduction distance of the conductive resistance sheet (60, FIG. 9).

In reference to claim 14, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 8, and Jung additionally teaches wherein a portion of the side plate (70, FIG. 9) has a bent shape in order to lengthen a heat conduction distance (at 20, FIG. 9).
In reference to claim 15, Jung teaches the vacuum adiabatic body as explained in the rejection of claim 8, and Jung additionally teaches wherein a heat conduction distance of the conductive resistance sheet (60, FIG. 9) is longer than a linear distance of the first plate (10, FIG. 9).
Allowable Subject Matter
Claims 16-21 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,182,158 to Wu teaches a dual cooling system to minimize off-cycle migration loss in refrigerators with a vacuum insulated structure.
U.S. Patent 9,752,818 to Naik teaches an umbilical for pass through in vacuum insulated refrigerator structures.
U.S. Patent 9,945,600 to Kang teaches a refrigerator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/26/2022